DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32, lines 13-14 recites “the coating of the filter is a continuous layer covering the filter and the semiconductor chip having a uniform thickness”.  It is not clear, from this limitation, how the filter can cover itself.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “the coating of the filter is a continuous layer covering the reflector and the semiconductor chip having a uniform thickness”.  
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-17, 19-21, 23, 27-28, 30, 32-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECKERT (US 20170025574) in view of IMAZU (US 20120302124).
Regarding claim 14, ECKERT discloses an optoelectronic component comprising: 
a semiconductor chip (fig 3, 1, para 53), the semiconductor chip emitting infrared radiation (the chip 1 emits in the IR, see para 53 and fig 4A, para 66); 
a reflector (4 is a metal and is therefore capable of reflecting IR radiation, see fig 3, para 61) that reflects the infrared radiation of the semiconductor chip; and 
a filter (the filter element 2, see fig 3, para 54) configured in the form of a coating (the filter 2 coats a top surface of 1, see fig 3), the filter being transparent for the infrared radiation of the semiconductor chip (the filter 5 transmits IR radiation, see fig 5, para 68), 
wherein at least 75% of visible light from an external source striking the optoelectronic component is absorbed (the filter 2 is capable of absorbing visible light and 6 can be radiation absorbing, see figs 2 and 5, para 25, 37 and 68),
wherein the semiconductor chip is covered with the filter (1 is covered by 2, see fig 3),
the coating of the filter is applied onto the semiconductor chip such that the coating is in direct contact with a top surface of the semiconductor chip (2 is in direct contact with 1, see fig 3, para 54), and
the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component (visible light does not pass through the filter and thus any visible light that reflects off the reflector 4 that hits the filter 2 will be blocked, see fig 3 and 5, para 68).

the coating of the filter is a spray coating.
IMAZU discloses a device the coating of the filter (fig 35, 42a, para 110) is applied onto the semiconductor chip such that the coating is in direct contact with a top surface and side surfaces of the semiconductor chip (42a is in direct contact with top and side surfaces of die 3, see fig 35, para 110) and the coating of the filter is applied onto the reflector (31 can be a reflector, see fig 35, para 105) such that the coating is in direct contact with the reflector (42a is in direct contact with 31, see fig 35), 
the coating of the filter is a spray coating.
ECKERT and IMAZU are analogous art because they both are directed towards LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter geometry of IMAZU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the filter geometry of IMAZU in order to reduce color irregularity (see IMAZU para 111).
Additionally, "the coating of the filter is a spray coating" is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
claim 15, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the thickness of the filter is at most 50 microns (the filter layer can be 10 microns thick, see para 19).
Regarding claim 16, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein at least 90% of the infrared radiation emitted by the semiconductor chip passes through the filter (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
Regarding claim 17, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.
ECKERT fails to explicitly disclose a device, wherein the filter comprises a matrix material with colorant.
IMAZU discloses a device, wherein the filter comprises a matrix material with colorant (42a can be a resin containing a fluorescent agent, see para 111).
ECKERT and IMAZU are analogous art because they both are directed towards LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter composition of IMAZU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the filter composition of IMAZU in order to reduce color irregularity (see IMAZU para 111).
Regarding claim 19, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.

Regarding claim 20, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the reflector is coated with gold (the reflective metallization 4 can be gold, see fig 3, para 35 and 61).
Regarding claim 21, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 20.
ECKERT further discloses a device, wherein a combined system consisting of the filter and the gold coating of the reflector absorbs visible light striking the optoelectronic component to at least 75%  (the filter 2 is capable of absorbing visible light, see figs 2 and 5, para 25, 37 and 68).
Regarding claim 23, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the reflector is coated with gold (the reflective metallization 4 can be gold, see fig 3, para 35 and 61), and 
the filter absorbs visible light to at least 75% (the filter 2 is capable of absorbing visible light, see figs 2 and 5, para 25, 37 and 68).
Regarding claim 27, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the filter directly covers the semiconductor chip (2 is in direct contact with a top surface of 1, see fig 3, para 54).
Regarding claim 28, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.

Regarding claim 30, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 16.
ECKERT further discloses a device, wherein a majority of the infrared radiation leaves the component and is thereby available outside the component (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
Regarding claim 32, as best as the examiner is able to ascertain the claimed invention, ECKERT discloses an optoelectronic component comprising: 
a semiconductor chip (fig 3, 1, para 53), the semiconductor chip emitting infrared radiation (the chip 1 emits in the IR, see para 53 and fig 4A, para 66); 
a reflector (4 is a metal and is therefore capable of reflecting IR radiation, see fig 3, para 61) that reflects the infrared radiation of the semiconductor chip; and 
a filter (the filter element 2, see fig 3, para 54) configured in the form of a coating (the filter 2 coats a top surface of 1, see fig 3), the filter being transparent for the infrared radiation of the semiconductor chip (the filter 5 transmits IR radiation, see fig 5, para 68), 
the coating of the filter is applied such that the coating is in direct contact with a top surface of the semiconductor chip (2 is in direct contact with 1, see fig 3, para 54), and

the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component (visible light does not pass through the filter and thus any visible light that reflects off the reflector 4 that hits the filter 2 will be blocked, see fig 3 and 5, para 68).
ECKERT fails to explicitly disclose a device wherein the coating of the filter is applied such that the coating is in direct contact with a top surface and side surfaces of the semiconductor chip and the coating of the filter is applied onto the reflector such that the coating is in direct contact with the reflector,
the coating of the filter is a continuous layer covering the filter and the semiconductor chip having a uniform thickness.
IMAZU discloses a device wherein the coating of the filter (fig 35, 42a, para 110) is applied such that the coating is in direct contact with a top surface and side surfaces of the semiconductor chip (42a is in direct contact with top and side surfaces of die 3, see fig 35, para 110) and the coating of the filter is applied onto the reflector (31 can be a reflector, see fig 35, para 105) such that the coating is in direct contact with the reflector (42a is in direct contact with 31, see fig 35),
the coating of the filter is a continuous layer covering the filter and the semiconductor chip having a uniform thickness (42a has a uniform thickness, see para 111).
ECKERT and IMAZU are analogous art because they both are directed towards LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter geometry of IMAZU because they are from the same field of endeavor.

Regarding claim 33, as best as the examiner is able to ascertain the claimed invention, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 32.
ECKERT further discloses a device, wherein at least 90% of the infrared radiation emitted by the semiconductor chip passes through the filter (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
Regarding claim 34, as best as the examiner is able to ascertain the claimed invention, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 33.
ECKERT further discloses a device, wherein a majority of the infrared radiation leaves the component and is thereby available outside the component (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
Regarding claim 36, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 14.
ECKERT fails to explicitly disclose a device, wherein the coating of the filter is a continuous layer covering the filter and the semiconductor chip having a uniform thickness.
IMAZU discloses a device, wherein the coating of the filter is a continuous layer covering the filter and the semiconductor chip having a uniform thickness (42a has a uniform thickness, see para 111).
ECKERT and IMAZU are analogous art because they both are directed towards LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter geometry of IMAZU because they are from the same field of endeavor.
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECKERT (US 20170025574) and IMAZU (US 20120302124) in view of TISCHLER (US 20150221623).
Regarding claim 18, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 17.
ECKERT fails to explicitly disclose a device, wherein the matrix material comprises an epoxy resin, silicone, plastic or lacquer.
TISCHLER discloses a device, wherein the matrix material comprises an epoxy resin, silicone (the binder such at 2920 can consist of silicone or epoxy, see para 20 and 298), plastic or lacquer.
ECKERT and TISCHLER are analogous art because they both are directed towards LED light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter material of TISCHLER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the filter material of TISCHLER in order to make a device with high efficiency and low cost (see TISCHLER para 123).
Claims 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECKERT (US 20170025574) and IMAZU (US 20120302124) in view of FUNG (US 20050179376).
Regarding claim 31, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 28, wherein the semiconductor chip is electrically connected by a bonding wire (LED 1 is connected by wire 32, see fig 3, para 63).

FUNG discloses a device wherein the bonding wire has a coating and the coating corresponds to the filter (wire 220 is coated with 250 which contains a filter, see fig 2A, para 25).
ECKERT and FUNG are analogous art because they both are directed towards semiconductor light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the bonding wire of FUNG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the bonding wire of FUNG in order to provide a higher resistance to shrinkage and higher moisture resistance (see FUNG para 37).
Regarding claim 37, as best as the examiner is able to ascertain the claimed invention, ECKERT and IMAZU disclose the optoelectronic component as claimed in claim 32, comprising a housing (fig 3, elements 3 and 6, para 62-64), wherein 
a recess in a material forms a basic shape of the housing of the optoelectronic component (a recess in 6 forms the space in which chip 1 is located, see fig 3),
 the recess is covered with a metal layer (the bottom of the recess in 6 in which 1 is located is covered with metal layer 4, see fig 3), which forms the reflector,
 the semiconductor chip is applied on the reflector (1 is directly on 4, see fig 3), and
the filter is applied on the reflector and on the semiconductor chip (filter 2 is directly on chip 1 and is indirectly on reflector 4, see fig 3).
ECKERT fails to explicitly disclose a device the semiconductor chip is electrically connected by a bonding wire, the bonding wire has a coating and the coating corresponds to the filter, and 
the coating of the bonding wire has the same thickness as the coating of the filter.

the coating of the bonding wire has the same thickness as the coating of the filter (250 is the filter and coats the wire, and will thus have the same thickness, see fig 2A).
ECKERT and FUNG are analogous art because they both are directed towards semiconductor light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the bonding wire of FUNG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the bonding wire of FUNG in order to provide a higher resistance to shrinkage and higher moisture resistance (see FUNG para 37).
Response to Arguments
Applicant’s arguments, see arguments, filed 12/8/2021, with respect to the rejection(s) of claim(s) 14 and 36 under 35 U.S.C 103 have been fully considered and are persuasive.  The examiner appears to have inadvertently neglected to include a rejection of claims 35 and 36 in the previous action, claim 35 being now amended into claim 14.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above.
Applicant’s arguments with respect to claim(s) 24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811